Per Curiam.
It appears from the complaint that the claim against the county on which suit is founded had been audited and allowed by the court of county commissioners without reduction or abatement. Such claims are not the subject of suit against the county. Marshall County v. Jackson County, 36 Ala. 613 ; Covington County v. Dunklin Steiner, in MS. If the court of county commissioners do not levy a tax, so far as they have the power, to pay such claim, they will be compelled to do .so by mandamus. If they have exercised their power, and the county treasurer does not pay the claims in their proper order, the statute furnishes an adequate remedy against him and his sureties. Rev. Code, § 930.
The judgment is reversed and the cause remanded.